Citation Nr: 1201216	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-11 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased rating for chronic low back strain secondary to mechanical variance, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel




INTRODUCTION

The Veteran had active service from July 1993 to August 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the Newington, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the St. Petersburg, Florida Regional Office.

The Board notes that although the Veteran initially filed a claim for service connection for bipolar disorder, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include bipolar disorder was not manifest in service, psychosis was not manifest within a year of discharge and is not otherwise attributable to service.

2.  Chronic low back strain secondary to mechanical variance is manifested by flexion limited to 50 degrees.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include bipolar disorder was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Chronic low back strain secondary to mechanical variance is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5327.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in December 2007 and October 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination for his claim for an increased rating for low back strain.  The examination reflects a pertinent medical history, review of the documented medical history, a diagnosis and clinical findings.  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no persuasive evidence that the Veteran's acquired psychiatric disorder is related to service.  In reaching this conclusion, the Veteran's statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his acquired psychiatric disorder and service.  For these reasons, the evidence does not indicate that the Veteran's acquired psychiatric disorder is attributable to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

SERVICE CONNECTION 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic diseases, such as psychosis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for an acquired psychiatric disorder to include bipolar disorder.  Service treatment records reveal no treatment, diagnoses and/or complaints for any psychiatric problems during service.  In fact, the Veteran denied nervousness in July 1993 and January 1995.  He also denied depression or excessive worry and nervous trouble of any sort in February 1994.  

Post service treatment records reveal that in November 2007 the Veteran carried an "unclear" diagnosis of bipolar disorder versus substance induced mood disorder.  He was admitted in November 2007 for two days for symptoms consisting of increased energy, inability to sleep, racing thoughts and grandiosity.  He reported that such began in July 2007 when he moved in with his father.  He denied symptoms consistent with posttraumatic stress disorder (PTSD).  He endorsed psychiatric symptoms since 2000.  

An assessment was given of 33 year old separated man who reports sustained symptoms of elevated mood, increased energy, decreased sleep, racing thoughts, grandiosity, paranoia and auditory hallucinations since July 2007 in a setting of being asked to leave the house of his then girlfriend.  It was noted that despite similar symptoms in the past, for shorter periods of time, he was refused psychiatric care until August 2007.  He was diagnosed with bipolar disorder not otherwise specified, rule out bipolar I disorder, MRE manic, severe, with psychotic features, rule out substance induced mood disorder, rule out schizoaffective disorder, bipolar type, cocaine abuse in early partial remission.  

In a December 2007 examination, the Veteran reported that while in service he heard a sergeant shoot himself in the head.  The Veteran stated that he did not think about the incident for years until he saw someone regarding his benefits.  According to the Veteran, he was asked about any traumatic events at that time and the incident came to mind.  He stated that he did not witness the shooting but saw the aftermath.  He denied nightmares, flashbacks or intrusive memories related to that event.  Per the Veteran, he occasionally avoids people in social gatherings but that such was due to low self-esteem.  His diagnosis remained unchanged.  

Bipolar disorder, MRE manic, severe, with psychotic features, rule out substance induced mood disorder, rule out schizoaffective disorder, bipolar type by history, cocaine abuse in early partial remission was diagnosed in May 2008.  

In December 2008, the Veteran reported that his manic symptoms started in 2000.  He also related having depressive moods, dependency upon finances, his current living situation, and stress related to witnessing his sergeant killing himself was noted.  He denied current psychotic symptoms but reported feelings of anxiety when around others with GI distress and palpitations.  Bipolar disorder I versus substance induced mood disorder, rule out panic disorder was assessed.  Current contributions to his recent decompensation included a biological component.    

Bipolar disorder, type I, MRE manic was diagnosed in January 2009.  In December 2009, an impression was given of bipolar disorder, mixed.  His mood was irritated which he attributed to social and financial stressors.  

After weighing the positive and negative evidence, the Board concludes that service connection is not warranted.  To that end, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report his moods but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the Veteran's assertions that his psychiatric disorder is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his psychiatric disorder to service, the Board finds that his assertions are not credible.  In this regard, post-service evidence is devoid of a showing of complaints or treatment related to any psychiatric disability following active service until years thereafter.  In fact, records show the Veteran endorsed psychiatric symptoms since 2000.  The Board emphasizes the gap between discharge from active duty service (1996) and psychiatric symptomatology in approximately 2000 (a 4 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, there is a gap in time between discharge and post service treatment, diagnoses, and/or symptoms for any psychiatric problems.  The gap in time is also consistent with the Veteran's denial of symptomatology in service.  The Board is not presented with silence alone.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  In this regard, we note that the Veteran has rendered inconsistent statements regarding the death of his sergeant.  When he initially reported the incident in December 2007, the Veteran stated that he did not witness the event but only saw the aftermath.  However, in December 2008 he related having stress related to witnessing his sergeant killing himself.  Clearly, there is a difference between witnessing an event and just seeing the aftermath.  The Veteran has provided inconsistent statements regarding whether or not he actually witnessed the death of his sergeant.  His inconsistent statements go against his credibility and make him an unreliable historian.  More importantly, no professional has linked the remote onset of a psychiatric disorder to any in-service event.

Furthermore, while the Veteran has reported a traumatic event in service, he indicated that he only recalled the event years later when discussing his benefits.  Per the Veteran's admission, he was asked about any traumatic events and the incident came to mind.  However, he denied nightmares, flashbacks or intrusive memories related to that event.  We also note that he denied psychiatric symptoms during service.  A review of the record shows that the Veteran's psychiatric symptoms have been attributed to non service related factors with a post service onset.  We also note that the Veteran filed a VA disability compensation claim for service connection in March 1999 for other conditions but did not claim service connection for bipolar disorder nor did he make any mention of any symptomatology.  This silence when otherwise speaking constitutes negative evidence.  We find it not credible that he would file a claim for other disabilities and not for an ongoing psychiatric disorder if he were experiencing continuity.  

The Board finds that the Veteran's assertions that his psychiatric disorder is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, post service manifestations are not shown for the disability until years after service.  We also note that the Veteran denied symptomatology during service.  Psychosis is also not shown within a year of discharge.  

In sum, the evidence deemed most probative by the Board establishes that the Veteran's acquired psychiatric disorder to include bipolar disorder is not attributable to service.  Rather, the more probative evidence establishes that there was a remote post-service onset unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is appropriate.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  

The Veteran's chronic low back strain secondary to mechanical variance is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran has appealed the denial of a rating higher than 20 percent disabling for chronic low back strain secondary to mechanical variance.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The rating is consistent with the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The Veteran expressed in November 2007 that his back disability had worsened.  He was afforded a VA examination in January 2008.  During this examination, he reported low back pain that radiated bilaterally to the groin with radicular symptoms to the  gluteal area and numbness.  The pain was described as mostly in his right mid lower back with occasional radiations into the buttocks and laterally.  He denied weakness, numbness, and b/b dysfunction.  He did not report fatigue.  However, he reported lack of endurance and stiffness depending on how he sat.  There were no reported associated features/symptoms of bladder complaints, erectile dysfunction, and/or bowel complaints.  There was positive weakness and numbness with the onset of pain.  He was able to walk about a half a block before his back pain started.  He walked into the room without assistive devices but very slowly and with a mild limp on the right leg.  

Examination revealed grossly normal spine/limbs, position of the head, curvatures of the spine, and symmetry with appearance/spinal motion.  There was positive evidence of painful motion, spasm, weakness and tenderness but no postural abnormalities or fixed deformity (ankylosis).  The Veteran reported incapacitating episodes in the past 12 months.  It was noted that he did not work and it was not clear if he was incapacitated due to his back or bipolar disorder.  Examination revealed forward flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  He expressed discomfort at the end of range of motion in all the above movements.  Range of motion started to be limited by pain, fatigue, weakness and reported lack of endurance following repetitive use or during flare ups.  Pain was the most limiting factor.  

Sensory examination revealed intact to sharp light touch with loss of sensation in the area of the right patella.  Motor examination revealed 5/5 strength.  There was no atrophy.  He was unable to elicit patellar DTR's.  Lasegue's sign was negative at 45 degrees.  X rays showed normal alignment of the spine.  Vertebral bodies did not show any destruction.  There was no evidence of listesis, and pre and paraspinal soft tissues were normal.  Visualized portions of the bilateral sacroiliac joints did not show any abnormality.  There was mild congenital narrowing involving the spinal canal and lower lumbar and sacral region.  There was no other acute abnormality detected.  Chronic lower back strain with mild to moderate functional limitations at flare-ups was diagnosed.  Given his lumbar sprain, the examiner stated that the Veteran should avoid employment requiring physical labor or periods of long standing or sitting in one position.  

In February 2008, an assessment was given of signs and symptoms worrisome for neurological compromise with left sided weakness, left groin weakness and questionable bowel incontinence.  X rays showed some congenital narrowing. 
Examination days later revealed no significant osteoarthritic disease of the lumbar spine and no evidence of a mass at the level of the conus medullaris.  There was no mass effect at the level of the conus medullaris.  It was noted that pressure between the testicles and anus had been there for a few months but no further incontinence.  He was found to have a normal bladder in March 2008.  

The Veteran was afforded a VA examination in December 2010.  During this examination, he reported shooting pain to the left leg lasting a few seconds.  He also expressed that his left leg gave out occasionally.  He reported that he walked at least three miles a day.  There was no history of urinary incontinence, urgency, retention requiring catherization and/or frequency.  There was also no history of erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls and/or unsteadiness.  No history of fatigue, decreased motion, stiffness, weakness, spasms and incapacitating episodes was noted but there was a history of spine pain.  Inspection of the spine revealed normal posture, head position and symmetry in appearance.  His gait was also normal.  There were no abnormal spinal curvatures and no objective abnormalities of the thoracolumbar sacrospinalis.  

Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion and no objective evidence of pain following repetitive motion.  Sensory examination revealed normal vibration, position sense, pain or pinprick and light touch.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was positive on the left.  Imaging results showed that the lumbar spine was in good anatomic alignment.  It was noted that the Veteran was unemployed but that he was unable to find a job and that there was a poor economy.  

Based on the evidence presented, the Board finds that a higher rating for chronic low back strain secondary to mechanical variance is not warranted.  In this regard, at most throughout this appeal, the evidence showed forward flexion of the lumbar spine limited to 50 degrees.  Even when considering pain, neither the lay nor medical evidence suggests the functional equivalent of forward flexion of the thoracolumbar spine is 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  In fact, the more recent VA examination revealed flexion to 90 degrees and that the Veteran had a normal gait.  There was also no objective evidence of pain on active range of motion and no objective evidence of pain following repetitive motion.  These findings do not warrant a higher rating.  

With regard to neurologic abnormalities, we note that examinations have revealed there were no bladder problems.  While there was a notation of questionable bowel incontinence in February 2008, examination that month found that aside from pressure between the testicles and anus there was no further incontinence.  Although the Veteran has complained of numbness and weakness at times, neurological examinations have been relatively normal.  Sensory examination in December 2010 revealed normal vibration, position sense, pain or pinprick and light touch.  Muscle tone was normal and there was no muscle atrophy.  Consequently, there is no basis for a separate neurological rating.

The Board notes that the Veteran is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain, numbness and weakness.  We have considered the pleadings and reports.  We find that the Veteran is not credible in reporting the severity of his low back disability.  His complaints of neurologic dysfunction have not been confirmed and his lay statements are far less probative than the objective findings.  Furthermore, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  More specifically, neither the lay nor medical evidence establishes that the thoracolumbar spine flexion is functionally limited to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has reported low back pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is appropriate for the Veteran's chronic low back strain secondary to mechanical variance.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has also been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his service connected low back disability.  Therefore, any inferred TDIU claim is inapplicable in this case. 

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 20 percent disabling for chronic low back strain secondary to mechanical variance is not warranted. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

Service connection for an acquired psychiatric disorder to include bipolar disorder is denied.  

A rating higher than 20 percent disabling for chronic low back strain secondary to mechanical variance is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


